DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s preliminary Amendment, filed 03/21/2022 has been entered. Claim 1 has been canceled. Claims 2-21 have been added. Claims 2-21 are pending in the Application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,294,838 in view of Haraguchi et al US publication US 20150095684. 
Claim 2 of the instant application claimed an apparatus for data bus inversion that is identical to the patent’s claim 1. But, the instant claim 2 is differ in that a buffer is used to transmit the signal enabling reception of the command. However, it is well-known that a buffer is used to transmit commands in a memory device as taught by Haraguchi (see figure 2, buffers BM1-BM5, see para 0100, The buffer circuit BM1 inverts the logical level of the write enable signal WEB, and outputs it to the external terminal PM1 as the write enable signal WE). Therefore, it would have been obvious to incorporate a buffer to transmit signal enabling reception of command. The motivation is to provide signal buffering thus improve the transmission of the signal. Please see table below for the claim comparison.
Further, the limitation of the remaining claims 3-21 are found with minor variations in the recitation of the patents claims 1-25.

Instant Application (17/573,214)
Patent No. 11,294,838
Claim 2: An apparatus, comprising:
a controller configured to transmit a command to a memory device via a bus;
Claim 1: An apparatus, comprising:
a controller that is configured to cause the apparatus to:
transmit a command to a memory device over a bus that is coupled with the controller and the memory device;
a buffer 
(obvious in view of Haraguchi as shown above)
configured to transmit, to the memory device, a signal enabling reception of the command at the memory device via a control line; and
pulse a voltage of a control pin that is coupled with the controller and the memory device to enable reception of the command at the memory device;
an inversion circuit configured to:
detect, after a transmission of the signal, a voltage level of the control line indicating whether a set of data on the bus is in an inverted state,

detect, after the voltage of the control pin is pulsed, a voltage level of the control pin that indicates that corresponding data on the bus is in an inverted state;
obtain the set of data from the bus, and
receive, from the memory device, a set of data over the bus;
invert the set of data to obtain corresponding uninverted data based at least in part on the voltage level of the control line indicating that the set of data is in the inverted state.
invert, based at least in part on the voltage level of the control pin, the set of data to obtain a corresponding set of data that is in an uninverted state; and


Allowable Subject Matter
Claims 2-21 are regarded as comprising allowable subject matter and would be allowed upon filing and acceptance of the Terminal Disclaimer to overcome the set forth double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art to the invention is Brief US 20180357188 cited in the IDS dated 03/23/2022. Brief discloses using the command latch enable (CLE) and address latch enable (ALE) signal lines to indicate data bus inversion. However, Brief fails to disclose “detect after a transmission of the signal a voltage level of the control line indicating whether a set of data on the bus is in an inverted state “as recited in claim 2. Brief also fails to disclose “apply, to logic based at least in part on inverting the set of data, a second signal indicating that the set of data is in the inverted state, wherein the logic is further configured to apply, based at least in part on the second signal, a voltage level to the buffer, the voltage level indicating that the set of data is in the inverted state” as recited in claim 11. Brief also fails to disclose “logic configured to receive, from a first controller, a signal enabling reception of a command via a control line; retrieve, based at least in part on the command, a set of data from the memory array; and an inversion circuit configured to apply, to the control line and based at least in part on a content of the set of data, a voltage indicating whether the set of data is in an inverted state” as recited in claim 19. In Brief, the transferring of inversion bits indicating the data inversion and the transferring of signal indicating commands are not described in a relationship to each other as claimed in the instant application e.g. the inversion bits are not described as detected after transmission of the signal enabling reception. Further, Brief also fails to describe a buffer to transmit the signal enabling reception and logic/inversion circuit to apply a voltage level to the control line indicating the set of data is in an inverted state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bisen et al US 20100005373 discloses using an idle control line to carry a data bus invert signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184